EXHIBIT 10.19

 

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is made as
of April 9, 2003 by and between Roxio, Inc., a Delaware corporation (“Borrower”)
and Comerica Bank-California, a California banking corporation (“Agent” or
“Lender”), with respect to the Loan and Security Agreement, dated as of March 8,
2002, entered into by Borrower and Lender (as amended and modified through but
excluding the date hereof, the “Agreement”).

 

RECITALS

 

WHEREAS, Borrower and Lender entered into the Agreement;

 

WHEREAS, Borrower has requested that Lender consent to the sale of certain of
its assets pursuant to an Asset Purchase Agreement Relating to the GoBack
Product Line by and among Symantec Corporation, Symantec Limited, Roxio, Inc.,
Wild File, Inc. and Roxio CI, Ltd., dated April     , 2003 for the price of
$13,000,000 (“Asset Purchase Agreement”), pursuant to which Borrower would sell
the assets described in the Schedule of Assets provided by Borrower to Agent on
April 9, 2003 (“Schedule”);

 

WHEREAS, Lender will consent to the sale of the assets described in the Schedule
pursuant to the Asset Purchase Agreement upon execution by the parties described
below of this Amendment containing the terms and conditions set forth below;

 

NOW, THEREFORE, IT IS AGREED THAT:

 

1. Definitions. Unless otherwise indicated, words and terms which are defined in
the Agreement shall have the same meaning where used herein.

 

2. Amendments.

 

(a) A new Section 6.7(d) is added to the Agreement, to read as follows:

 

(d) Acquire a Person or Persons or assets or equity interest(s) in a Person or
Persons unless all of the following conditions are satisfied: (i) not less than
seven days, nor more than 30 days prior to the close of such acquisition,
Borrower has delivered to Agent a written pro forma balance sheet showing that,
immediately after closing of the transaction, Borrower will be in compliance
with all representations, warranties and covenants in the Loan Documents
(including but not limited to compliance immediately after closing with all
covenants set forth in Article 7 of the Agreement); (ii) Borrower promptly
delivers to Agent such other information and documents as Agent reasonably
requests to show that Borrower will be in compliance immediately after closing
with all such representations, warranties and covenants; and (iii)

 

Borrower: Roxio, Inc.

1st Amendment to Loan and Security Agreement



--------------------------------------------------------------------------------

immediately after the close of the acquisition, Borrower is in compliance with
all such representations, warranties and covenants; provided, however, that the
provisions of this Section 6.7(d) shall not apply to any acquisition or
acquisitions occurring within any one month period with respect to which the
aggregate consideration paid therefor (i) is less than $5,000,000 (if such
acquisition(s) is not being funded by a borrowing or other extension of credit
hereunder) or (ii) is less than $1,000,000 (if such acquisition(s) is being
funded by a borrowing or other extension of credit hereunder).

 

(b) Section 7.1 of the Agreement is deleted and replaced by the following:

 

7.1 Minimum Cash Balance. Borrower shall at all times maintain on deposit in a
deposit account or accounts in Borrower’s name at Agent or in a deposit account
or accounts at another institution (a “Third Party Institution”) covered by an
account control agreement in favor of Agent (the terms of which shall be
substantially identical to the terms of that certain Control Agreement, dated
March 8, 2002, between Borrower and Agent, or otherwise acceptable to Agent)
Cash Equivalents owned by Borrower having a fair market value of not less than
Twenty-Five Million Dollars ($25,000,000.00). At any time that the Cash
Equivalents or any portion thereof are held in an account or accounts in one or
more Third Party Institution, the related account control agreement shall
provide that Agent is to receive monthly account statements, in form and
substance acceptable to Agent, evidencing that the Cash Equivalents are
maintained in the related account.

 

(c) A new definition is added to Appendix A to the Agreement, to read as
follows:

 

Cash Equivalents—the sum outstanding, at any one time, of (i) all cash (in
United States dollars) owned by Borrower at such time plus (ii) the fair market
value of all cash equivalents and short term investments (as those terms are
defined by GAAP) owned by Borrower at such time.

 

(d) Schedule 6 to the Agreement is amended to read as follows:

 

PERMITTED LIENS

 

Liens granted in favor of Comerica Bank-California to secure Borrower’s
obligations to Comerica Bank-California arising out of or relating to any letter
of credit issued by Comerica Bank-California at Borrower’s request.

 

3. Continued Validity of Agreement. Except as amended by this Amendment, the
Agreement and all security agreements, guaranties, and other documents executed
by Borrower with or in favor of Lender (collectively referred to as “Loan
Documents”), shall continue in full force and effect as originally constituted
and are ratified and affirmed by the parties hereto. Each reference in the
Agreement or in the other Loan Documents to the Agreement shall mean the
Agreement as amended hereby unless the context otherwise requires. This
Amendment and the Agreement shall be read as one document.

 

Borrower: Roxio, Inc.

1st Amendment to Loan and Security Agreement

 

2



--------------------------------------------------------------------------------

4. Authorization. Each party hereto represents to the other that the individual
executing this Amendment on its behalf is the duly appointed signatory of such
party and that such individual is authorized to execute this Amendment by or on
behalf of such party and to take all action required by the terms of this
Amendment.

 

5. When Amendment is Effective. This Amendment shall be deemed binding and
effective as of April 9, 2003 when:

 

(a) This Amendment is executed by Borrower and Lender; and

 

(b) Roxio CI Ltd. acknowledges and consents to this Amendment by signing where
indicated below.

 

6. Captions. Section headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each section applies equally to this entire Amendment.

 

7. No Novation. This Amendment is not intended to be, and shall not be construed
to create, a novation or accord and satisfaction, and, except as otherwise
provided herein, the Agreement shall remain in full force and effect.

 

8. Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

 

9. Entire Agreement. This Amendment constitutes the entire agreement by and
between Borrower and Lender with respect to the subject matter hereof and
supersedes all prior and contemporaneous negotiations, communications,
discussions and agreements concerning such subject matter.

 

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which shall together constitute
one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first set forth above.

 

COMERICA BANK-CALIFORNIA,

a California banking corporation

     

ROXIO, INC.,

a Delaware corporation

By:

 

/s/    Todd Robertson

--------------------------------------------------------------------------------

     

By:

 

/s/    R. ELLIOT CARPENTER

--------------------------------------------------------------------------------

   

Name:

 

Todd Robertson

         

Name:

  R. Elliot Carpenter    

Title:

 

Corporate Banking Officer

         

Title:

  CFO

 

Borrower: Roxio, Inc.

1st Amendment to Loan and Security Agreement

 

3



--------------------------------------------------------------------------------

The undersigned, which has pledged property as security for the loan that is the
subject of the Agreement, acknowledges that Lender has no obligation to provide
it with notice of, or to obtain its consent to, this Amendment. The undersigned
nevertheless has reviewed, and consents to, the above amendment, and
acknowledges that the Pledge Agreement and other documents it has provided with
respect to the Obligations of Borrower under the Loan Agreement and the other
Loan Documents remain fully valid, binding and enforceable against it in
accordance with their terms.

 

ROXIO CI LTD.

By:

 

/s/    R. ELLIOT CARPENTER

--------------------------------------------------------------------------------

   

Name:

 

R. Elliot Carpenter

   

Title:

  CFO

 

Borrower Roxio, Inc.

1st Amendment to Loan and Security Agreement

 

4